The Chancellor.
It was clearly irregular and unauthorized for Boudinot, who had already answered the original bill, and after the proofs had been taken in the cause, either to attempt to answer the matters of the original bill anew, or to put in an answer to the supplemental bill to which he was not a party. The latter bill was only filed to bring additional parties before the court; and it was not necessary to make him a party thereto. Probably the rights of the parties will be the same, whether this answer is or is not permitted to remain upon the files of the court. But as it may perhaps embarrass the proceedings, and raise questions which will be productive of delay, *o nor*611mit it to remain upon the files of the court, the complainants ave right in not permitting it to remain there. The affidavit explains that it was owing to a mistake in the practice that a replication was filed, instead of applying to take this answer off of the files in the first instance; and it is not too late to correct the error at this time.
The replication must therefore be withdrawn and the paper filed by Boudinot, purporting to be his answer to the supplemental bill, must also be taken from the files of the court, as irregularly and improperly placed there.